Title: To Alexander Hamilton from Benjamin Bullit, 12 March 1800
From: Bullit, Benjamin
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir
            Lancaster 12 March 1800
          
          Agreeably to your letter of the 12th. Novmr 1799 dated New York which I receved in Kentucky; I came forward as soon as I could with conveniencne to the Secrety of War—Where I reced. my commision and also information that I was not intitled to any expence for traveling—And that by letter I could receve instructions from you—
          Upon this information I demined to return to W. Virga. at Morefield where I will receve any Orders You may give and obey them with pleasure & I hope with punctuality—If it is Agreable I wish to be attached to Capt Edward T Turner’s Compy for this reason that in my opinion that I could serve the United States by recruting men in the Country whar I am well accquainted and very Certain of Success
          Your Orders if diferent I will Chearfully Comply with being my duty which I never wish to loose sight of
          Your Obt Servt.
          
            Benjn Bullit 2d Let
            to the Sec Regt. US. Ar
          
        